COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Texas Department of Family and Protective Services,
                            Relator

Appellate case numbers:     01-18-00717-CV, 01-18-00718-CV, and 01-18-00719-CV

Trial court case numbers: 2013-18197, 2014-23449, and 2018-35870

Trial court:                246th District Court of Harris County

        On August 10, 2018, relator, Texas Department of Family and Protective Services,
filed three related petitions for writs of mandamus seeking to compel the respondent district
judge to hold adversary hearings in the underlying suits affecting the parent-child
relationships. Relator has included a record with each petition. See TEX. R. APP. P. 52.7.
        With each petition, relator also filed an opposed “Motion for Stay Pending Petition
for Writ of Mandamus,” seeking a temporary, emergency stay of the underlying
proceedings, pending disposition of these petitions. Relator’s motions contain the required
certificate of compliance. See TEX. R. APP. P. 52.10(a).
        Accordingly, the Court grants the relator’s motions and ORDERS that the three
underlying trial court proceedings are stayed. See TEX. R. APP. P. 52.10(b). These stays
are effective until the petitions in this Court are finally decided or this Court otherwise
orders the stays lifted. See TEX. R. APP. P. Any party may file a motion for reconsideration
of the stay. See TEX. R. APP. P. 52.10(c).
       Finally, the Court requests a response to each of the petitions for writ of mandamus
by any real party in interest. See TEX. R. APP. P. 52.8(b)(1). The responses, if any, shall
be filed within 20 days from the date of this order. See TEX. R. APP. P. 2, 52.4.


       It is so ORDERED.
Judge’s signature: __/s/ Laura Higley_____________________________________
                   X Acting individually  Acting for the Court

Date: August 14, 2018